                                         UNITED STATES DISTRICT COURT
                                            DISTRICT OF MARYLAND
                                               (SOUTHERN DIVISION)
         CHAMBERS OF                                                                                          6500 CHERRYWOOD LANE
  THE HONORABLE GINA L. SIMMS                                                                               GREENBELT, MARYLAND 20770
UNITED STATES MAGISTRATE JUDGE                                                                                   (301) 344-0627 PHONE
 MDD_GLSchambers@mdd.uscourts.gov                                                                                  (301) 344-8434 FAX




                                                                                   March 4, 2019


         Stephen Shea, Esq.                                             Cassia W. Parson, Esq.
         801Roeder Road, Suite 550                                      Special Assistant United States Attorney
         Silver Spring, MD 20910                                        Social Security Administration, Ofc. Of
                                                                        General Counsel
                                                                        6401 Security Blvd., Room 617
                                                                        Baltimore, MD 21235

         Subject:      Kimberley B. v. Comm’r of Soc. Sec.1
                       Civil No.: 1:17-cv-2913-GLS

         Dear Counsel:

                  Pending before this Court are cross-motions for summary judgment (ECF Nos. 13, 14).
         The Court must uphold the Social Security Administration (“SSA” or “the Agency”)’s decision if
         it is supported by substantial evidence and if the Agency employed proper legal standards. See 42
         U.S.C. §§ 405(g), 1383(c)(3) (2016); Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). The
         substantial evidence rule “consists of more than a mere scintilla of evidence but may be somewhat
         less than a preponderance.” Chater, 76 F.3d at 589. This Court shall not “re-weigh conflicting
         evidence, make credibility determinations, or substitute [its] judgment” for that of the SSA. Id.
         Upon review of the pleadings and the record, the Court finds that no hearing is necessary. L.R.
         105.6. For the reasons set forth below, I will deny the motions, reverse the Commissioner’s
         decision in part, and remand the case to the Commissioner for further consideration.

                  Plaintiff filed a claim for Disability Insurance Benefits (“DIB”) on September 27, 2013,
         alleging an onset of disability on April 1, 1996.2 (Tr. 26). Plaintiff’s application was denied
         initially (December 6, 2013), and upon reconsideration (June 4, 2015), by the SSA. (Tr. 92- 98).
         On July 31, 2014, Plaintiff requested a hearing, which was conducted on March 17, 2016, before
         an Administrative Law Judge (“ALJ”). (Tr. 43). On April 21, 2016, the ALJ issued a decision
         finding that Plaintiff was not disabled within the meaning of the Social Security Act during the

             1
                Currently, the position of Commissioner of the Social Security Administration is vacant, and most duties are
         fulfilled by Nancy A. Berryhill, Deputy Commissioner for Operations, performing the duties and functions not
         reserved to the Commissioner of Social Security.
              2
                In June 2003, Plaintiff filed claims for DIB and Supplemental Security Income, which were denied. The ALJ in
         the present case found Plaintiff’s prior claims subject to res judicata and dismissed the instant hearing request as it
         related to a period before July 22, 2003. In addition, DIB regulations require an individual to be insured with sufficient
         quarters of coverage. (Tr. 28). Plaintiff was last insured on June 30, 2005. Therefore, the ALJ needed to find Plaintiff
         disabled before that date to receive DIB. (Id.).
Kimberley B. v. Comm’r of Soc. Sec.
GLS-17-2913
March 4, 2019

relevant time frame. (Tr. 26-39). The Appeals Council denied Plaintiff’s request for review on
August 8, 2017, making the ALJ’s decision the final reviewable decision of the Agency. (Tr.1-6).

        On appeal to this Court, Plaintiff advances two arguments. First, that the ALJ failed to set
forth a sufficient narrative that outlined how the evidence supported her assessment of Plaintiff’s
residual functional capacity (“RFC”). (ECF No. 13-1, pp. 6-8). Second, that the ALJ did not
properly evaluate Plaintiff’s subjective complaints. (ECF No. 13-1, pp. 8-10). Defendant counters
that the ALJ’s RFC analysis and assessment of Plaintiff’s complaints are supported by substantial
evidence. (ECF No. 14, pp 6-18).

I.     ANALYSIS TO BE PERFORMED BY THE ADMINISTRATIVE LAW JUDGE

         The Social Security Act defines disability as the “inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental impairment which can
be expected to result in death or which has lasted or can be expected to last for a continuous period
of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). An individual is deemed to have a disability
if their “physical or mental impairment or impairments are of such severity that he is not only
unable to do his previous work but cannot, considering his age, education, and work experience,
engage in any other kind of substantial gainful work . . . which exists in significant numbers in the
region where such individual lives or in several regions of the country.” 42 U.S.C. § 423(d)(2)(A).

        To determine whether a person has a disability, the ALJ engages in the five-step sequential
evaluation process set forth in 20 C.F.R. §§ 415.1520(a)(4)(i)-(v); 416.920. See e.g., Bowen v.
Yuckert, 482 U.S. 137, 140-42 (1987); Mascio v. Colvin, 780 F.3d 632, 634-35 (4th Cir. 2015).
The steps used by the ALJ are as follows: step one, assesses whether a claimant had engaged in
substantial gainful activity since the alleged disability onset date; step two, determine whether a
claimant’s impairments meet the severity and durations requirements found in the regulations; step
three, ascertain whether a claimant’s medical impairment meets or equals an impairment listed in
the regulations (“the Listings”). If the first three steps are not conclusive, the ALJ assesses the
claimant’s RFC, i.e., the most the claimant could do despite their limitations, through consideration
of claimant’s “‘medically determinable impairments of which [the ALJ is] aware’, including those
not labeled severe at step two.” Mascio, 780 F.3d at 635 (quoting 20 C.F.R. § 416.945(a)). At step
four, the ALJ analyzes whether a claimant could perform past work, given the limitations caused
by her impairments; and at step five, the ALJ analyzes whether a claimant could perform any work.
At steps one through four, it is the claimant’s burden to show that they are disabled. See Monroe
v. Colvin, 826 F.3d 176, 179-80 (4th Cir. 2016). If the ALJ’s evaluation moves to step five, the
burden then shifts to the SSA to prove that a claimant has the ability to perform work and therefore,
is not disabled. Id. at 180.




                                                 2
Kimberley B. v. Comm’r of Soc. Sec.
GLS-17-2913
March 4, 2019

II.    DISCUSSION

       A. NARRATIVE DISCUSSION OF RFC FINDINGS

       Plaintiff contends that the ALJ erred in performing the function-by-function assessment
because she failed to “set forth a narrative discussion setting forth how the evidence supported
each conclusion citing to specific medical facts and nonmedical evidence.” (ECF No. 13-1, p. 6).

        When assessing a claimant’s RFC, the law requires an ALJ to consider all of the claimant’s
medically determinable impairments, including any medically determinable impairments that are
not “severe.” 20 C.F.R. § 416.925(a)(2). The ALJ considers any inconsistencies in the evidence
and the extent to which there are any conflicts between a claimant’s statements and the rest of the
evidence. 20 C.F.R. § 404.1529(c)(4). An ALJ will determine if a claimant’s symptoms will
diminish his or her capacity for basic work activities, subject to them being consistent with the
objective medical evidence and other evidence. Id. An ALJ’s RFC determination should include
a “narrative discussion describing how the evidence supports each conclusion citing specific
medical facts . . . and nonmedical evidence.” Social Security Ruling (“SSR”) 96–8p, 1996 WL
374184, at *7 (July 2, 1996). The Fourth Circuit has recently held that a “proper RFC analysis has
three components: (1) evidence; (2) logical explanation, and (3) conclusion. The second
component, the ALJ’s logical explanation is just as important as the other two.” Thomas v.
Berryhill, ___ F.3d___, 2019 WL 193948 at *3 (4th Cir. Feb. 22, 2019). See also Petry v. Comm’r,
Soc. Sec. Admin., No. 16-464, 2017 WL 680379, at *2 (D. Md. Feb. 21, 2017)(ALJ should build
“an accurate and logical bridge from the evidence to his conclusion”).

        Here, the ALJ found that Plaintiff suffered from the following severe impairments: bipolar
disorder, attention deficit hyperactivity disorder (ADHD), alcohol and cocaine dependence, and
post-traumatic stress disorder. (Tr. 29). Recognizing those impairments, the ALJ determined that
Plaintiff had the RFC to:

       perform a full range of work at all exertional levels but with the following
       nonexertional (sic) limitations. She was unable to engage in complex tasks, but she
       could perform simple, routine and repetitive tasks consistent with unskilled work
       and was able to sustain and attend to task (sic) throughout the eight-hour workday.
       She was limited to low stress work defined as having only occasional decision
       making required and only occasional changes in the work setting. She was limited
       to work with no production rate or pace work; and could tolerate predicable changes
       in the work environment, make simple work related (sic) decisions and sustain a
       flexible and goal-oriented pace. . . .

(Tr. 31). At the hearing before the ALJ, a vocational expert (“VE”) testified about whether a
hypothetical person with the same limitations as Plaintiff could perform Plaintiff’s prior work (Tr.
60-61). The VE said that the hypothetical person could not do so, but could perform other work
under certain conditions, including “predictable changes in the work environment,” a limitation of
“simple work-related decisions,” and a limitation of “work with no production rate or pace” while
also sustaining a “flexible goal-oriented pace.” (Tr. 61).

                                                 3
Kimberley B. v. Comm’r of Soc. Sec.
GLS-17-2913
March 4, 2019

        Urging against remand, the SSA contends that the ALJ “fully discussed the evidence of
record. . . and clearly articulated her analysis of the record.” (ECF No. 14-1, p. 6). I find that the
ALJ clearly did review Plaintiff’s existing medical documentation, because she spent several pages
of her RFC analysis citing to that evidence. (Tr. 32-35). For instance, the ALJ opined that the
records established that the onset date of Plaintiff’s mental health impairments was February 2003
and not April 1996, because the Plaintiff was not diagnosed and did not undergo mental health
treatment until 2003. (Tr. 35). The ALJ apparently credited these records over the state agency
medical examiners’ findings of no mental impairments on the date last insured. (Tr. 35). In
addition, the ALJ concluded that the records established that Plaintiff saw a treating psychologist
between 2012-2015, yet the ALJ gave his opinion of “depressed mood and manic syndrome” little
weight, as that doctor did not begin treating Plaintiff until more than 5 years after the date last
insured. (Id.). The ALJ further found that Plaintiff had a history of alcohol and substance abuse,
which roughly spanned the period of 2001-2015, i.e., during a time when her mental health
treatment professionals told Plaintiff to stop using these substances. Ultimately, the ALJ found
that Plaintiff’s mental impairments “were managed with treatment.” (Tr. 35). The ALJ’s RFC
narrative also describes Plaintiff’s physical impairments and refers to Plaintiff’s ability to work in
2001 (Tr. 33).

        I do note that the ALJ posed a hypothetical to the VE that seemed to take into account her
RFC assessment of Plaintiff. (Tr. 61). However, what remains unclear is how the ALJ’s
interpretation of Plaintiff’s mental impairments led her to determine Plaintiff’s RFC. Put another
way, the ALJ did not adequately explain which evidence she weighed and how she weighed it. For
example, which evidence led the ALJ to find that Plaintiff could sustain and attend to tasks during
an 8-hour period? The narrative lacks any explanation as to why or how the ALJ determined that
Plaintiff had the ability to work during an 8-hour period. Which evidence led the ALJ to find that
only jobs with occasional decision-making are appropriate? What led the ALJ to find that Plaintiff
could make “simple work-related decisions?” I am unclear on the logical bridge between the
evidence and the RFC findings. In Thomas, supra, the Fourth Circuit emphasized the necessity of
a logical explanation from the ALJ: “our precedent makes clear that meaningful review is
frustrated when an ALJ goes straight from listing evidence to stating a conclusion.” 2019 WL
193948 at *3. See also Mascio, 780 F.3d at 636 (where other inadequacies in the ALJ’s analysis
frustrate meaningful review, “remand may be appropriate”).

        Moreover, the ALJ does not explain certain terminology used—what does “no production
rate or pace work” mean? For example, what does “goal-oriented pace” mean? Similarly, the ALJ
does not reconcile seemingly inconsistent findings: how is Plaintiff limited to “no production rate
or pace work,” yet also able to “sustain a flexible and goal-oriented pace?” Absent clarification, I
cannot determine whether the pace and production limitations are consistent with a “goal-oriented
pace” requirement, nor can I understand how Plaintiff can “sustain and attend to task (sic)” during
an 8-hour day, given her limitations. Compare Thomas, supra, 2019 WL 193948 at *3-4 (remand
necessary where ALJ did not explain “no work requiring a production rate or demand pace).”

        In sum, because I am unable to ascertain how the ALJ arrived at the RFC assessment,
remand is necessary. On remand, the ALJ should provide a clearer narrative discussion that
explains how the evidence supports her conclusions, ensuring that there is an accurate and logical
bridge from the evidence to any conclusion made.
                                                  4
Kimberley B. v. Comm’r of Soc. Sec.
GLS-17-2913
March 4, 2019

       B. HARMLESS ERROR

        In urging against remand, the Agency contends that “absent any evidence that the claimant
actually has some work-related functional limitation that the ALJ did not account for,” any error
in the RFC is harmless. (ECF No. 14-1, at 7). For an error to be harmless, it must not have
prejudiced the claimant. Wright v. Comm’r, Soc. Sec. Admin., No. JMC-13-3839, 2014 WL
7357447, at *2 (D. Md. Dec. 22, 2014). Thus, an error will prejudice a claimant if, absent the
error, there is a realistic possibility that the ALJ would have reached a different conclusion. Id.
See e.g., Thompson v. Colvin, No. TMD-13-3450, 2015 WL 1393562, at *8 (D. Md. Mar. 24,
2015). “[R]eversal is not required when the alleged error ‘clearly had no bearing on the procedure
used or the substance of the decision to be reached.’” Thompson, 2015 WL 1393562, at *8 (quoting
Ngarurih v. Ashcroft, 371 F.3d 182, 190 n. 8 (4th Cir. 2004)).

        I find that the Agency’s argument is unavailing. As stated previously, the ALJ only briefly
cited to Plaintiff’s prior work history (Tr. 33-34). However, the ALJ did not explain, for example,
what is was about that history led her to limit Plaintiff to “low-stress work” with “occasional
decisionmaking.” In short, the narrative does not describe how the ALJ decided which facts
logically supported the RFC limitations that the ALJ fashioned. I find that the RFC assessment
lacks the analysis required of the ALJ, as proscribed by SSR 96-8p. As here, because the error may
change the substance of the decision, it is appropriate to remand the matter for further explanation.
On remand, the ALJ should not only include the significant limitations added, but also provide a
proper narrative discussion that builds an accurate and logical bridge between the evidence and
the limitations included in the RFC.

       C. EVALUATION OF PLAINTIFF’S SUBJECTIVE COMPLAINTS

        Plaintiff also asserts that the ALJ’s finding that she was not credible lacks substantial
evidentiary support. (ECF No. 13-1, pp. 9-10). Because the case is being remanded on other
grounds, I need not address this argument. On remand, the ALJ should review her analysis of
Plaintiff’s subjective complaints and her ability to perform daily activities to determine if there are
any deficiencies in her assessment that must be addressed.

III.   CONCLUSION

         In remanding for additional analysis, I express no opinion as to whether the ALJ’s
finding that Plaintiff is not entitled to benefits is correct.

        For the reasons set forth above, Plaintiff’s Motion for Summary Judgment, (ECF No. 13),
is DENIED and Defendant’s Motion for Summary Judgment, (ECF No. 14), is DENIED. Pursuant
to sentence four of 42 U.S.C. § 405(g), the SSA’s judgment is REVERSED IN PART due to
inadequate analysis. The case is REMANDED for further proceedings in accordance with this
opinion. The clerk is directed to CLOSE this case.




                                                  5
Kimberley B. v. Comm’r of Soc. Sec.
GLS-17-2913
March 4, 2019

        Despite the informal nature of this letter, it should be flagged as an opinion and docketed
as an order.

                                                     Sincerely,

                                                                /s/
                                                     The Honorable Gina L. Simms
                                                     United States Magistrate Judge




                                                6
